Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 1/11/2021, wherein claims 1 and 16-22 are pending, claims 18 and 20 are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 16,17, 19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding claim 1, it is unclear if “a user” on line 8 is referring to the same user as on lines 2-3, or a different user. If it is referring to the same user, “a user” on line 8 should be changed to “the user”.
Claim 1 recites the limitation "the user’s body" in line 10.  There is insufficient antecedent basis for this limitation in the claim. A body of the user has not been previously claimed. If the applicant changes “a user” on line 8 to “the user”, the applicant can overcome this rejection by claiming “a body of the user” or just “the user” (“…relative to a portion of the user”). 
Regarding claim 21, it is unclear if “a user” on line 8 is referring to the same user as on lines 2-3, or a different user. If it is referring to the same user, “a user” on line 8 should be changed to “the user”.
Claim 21 recites the limitation "the user’s body" in line 10.  There is insufficient antecedent basis for this limitation in the claim. A body of the user has not been previously claimed. If the applicant changes “a user” on line 8 to “the user”, the applicant can overcome this rejection by claiming “a body of the user” or just “the user” (“…relative to a portion of the user”). 

Regarding claim 22, it is unclear if “a user” on line 8 is referring to the same user as on lines 2-3, or a different user. If it is referring to the same user, “a user” on line 8 should be changed to “the user”.



All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballew (U.S. 20120031938) in view of Johnson (U.S. 20140223630) and further in view of Peoples et al. (U.S. 20170174878).
	Regarding claim 1, Ballew teaches a wristband (10,fig.1), comprising: a body (20), wherein the body is tubular  (para. 42, fig.1) and adapted to be worn proximate the wrist of a user (fig. 1), and wherein the body includes an inner surface (interior of 20), an outer surface (exterior of 20), a top side, a bottom side, a left side, a right side, a front end, and a rear end (fig. 1), and wherein the body (20) comprises a composite of cotton and approximately 20 percent elastane (para. 21); and  a friction enhancing 
	Johnson teaches a wristband (fig. 8, paras. 21, 34) comprising: a body (12) and a friction enhancing member (22, 24) on the outer surface of the body (24 on outer surface), and wherein the friction enhancing member is associated with at least a portion of the inner surface of the body (22 on inner surface of the body) and aids in the static placement the wristband relative to a portion of the user's body (para. 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added friction enhancing material  to at least a portion of the inner surface of the body of Ballew such that the friction enhancing member is associated with at least a portion of the inner surface of the body  and aids in the static placement the wristband relative to a portion of the user's body in view of Johnson in order to significantly diminish and potentially eliminate all relative movement between the skin of the user's arm, the friction enhancing 
 	While Ballew teaches the friction enhancing member (30) can be formed of  plasticized PVC (para. 30), The Ballew/Johnson combined reference doesn’t specifically teach the friction enhancing member comprises a composite of polyvinyl chloride and dibutyl sebacate ( a plasticizer), and further wherein the friction enhancing member is associated with at least one of the group consisting of triazines, benzophenones, and derivatives thereof.
	Peoples teaches a friction enhancing polymer material (can include anti-slip agents, para. 75) that can be used to make consumer goods and parts for consumer goods including wearable items and sporting equipment (para. 107), the polymer material being formed of a composite of polyvinyl chloride and dibutyl sebacate (paras. 82-85), associated with at least one of the group consisting of triazines (para. 86), benzophenones, and derivatives thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the plasticized PVC forming the friction enhancing member of the Ballew/Johnson combined reference out of a composite of polyvinyl chloride and dibutyl sebacate associated with at least one of the group consisting of triazines, benzophenones, and derivatives thereof in view of Peoples because dibutyl sebacate is a well known plasticizer that would improve processability, flexibility, and stretchability of the PVC and tailor the PVC product to the intended use (para. 83 of Peoples), and triazine compounds would provide antioxidants that function as secondary heat stabilizers (para. 86 of Peoples).

Johnson  further teaches at least one of the body (12) and the friction enhancing member (22,24) is associated with an anti-fungal agent (para. 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have associated an anti-fungal agent with at least one of the body and the friction enhancing member of the Ballew/Johnson /Peoples combined reference in view of Johnson in order to prevent fungus growth.
Regarding claim 19, Ballew discloses the friction enhancing member includes a plurality of offset chevron shapes (fig. 2, 4th down on the farthest right column, paras. 39, 43), and that the friction enhancing member can be applied in any pattern (para. 13) but the Ballew/Johnson /Peoples combined reference doesn’t specifically teach that the plurality of offset chevron shapes are apertures.
Johnson discloses friction enhancing member (22,24) surrounding apertures (26) extending through the friction enhancing member (para. 27) to increase breathability and flexibility of the friction enhancing member (para. 27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the friction enhancing member of the Ballew/Johnson /Peoples combined reference such that the plurality of offset chevron shapes of Johnson are apertures surrounded by and extending through the friction enhancing member in view of Johnson in order to provide  breathability and flexibility of the friction enhancing member (para. 27 of Johnson).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballew (U.S. 20120031938) in view of Johnson (U.S. 20140223630) in view of Peoples et al. (U.S. 20170174878) and further in view of Loo et al. (U.S. 20150143608).
Regarding claim 16, the Ballew/Johnson /Peoples combined reference fails to teach  at least one of the body and the friction enhancing member is associated with an anti-microbial agent.
Loo discloses a garment (fig. 3) having an elastomeric coating including anti-microbial agents (para. 40).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have associated the friction enhancing member of the Ballew/Johnson /Peoples combined reference with an anti-microbial agent in view of Loo in order to limit the transmission of harmful microbes.



Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballew (U.S. 20120031938) in view of Abraham (U.S. 20170332715) in view of Johnson (U.S. 20140223630), and further in view of McDaniel et al. (2010/0210745).


Abraham teaches a wearable band (10) made of sweatband material consisting of approximately 80 percent cotton and approximately 20 percent elastane (para. 57,85% cotton and 15% spandex) in order to readily absorb and dissipate moisture while maintaining elastomeric properties (para. 57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the body of Ballew so as to consist of approximately 80 percent cotton and approximately 20 
While the Ballew/Abraham combined reference doesn’t specifically teach the body is fabricated from a composite consisting of exactly 80 percent cotton and exactly 20 percent elastane, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the body of Ballew/Abraham combined reference consist of 80 percent cotton and 20 percent elastane since it has been held that discovering an optimum value of a result effective variable (absorbency to stretch ratio) involves only routine skill in the art (MPEP 2144.05 (II)(B)). Additionally, applicant’s specification only recites that the body of the wristband is fabricated from “approximately 80 percent cotton and approximately 20 percent elastane” (para. 37 of applicant’s spec) and therefore the applicant doesn’t have criticality for the percentages of cotton and elastane to be exactly 80% and 20% respectively.
The Ballew/Abraham combined reference fails to teach wherein the friction enhancing member is associated with at least a portion of the inner surface of the body and aids in the static placement the wristband relative to a portion of the user's body, and wherein the friction enhancing member comprises  a thermoplastic olefin impregnated with a UV absorbing material .

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added friction enhancing material  to at least a portion of the inner surface of the body of Ballew such that the friction enhancing member is associated with at least a portion of the inner surface of the body  and aids in the static placement the wristband relative to a portion of the user's body in view of Johnson in order to significantly diminish and potentially eliminate all relative movement between the skin of the user's arm, the friction enhancing member, the body, and the surface of an adjacently located object (such as a ball) (para. 34 of Johnson).
The Ballew/Abraham/Johnson combined reference fails to teach the friction enhancing member comprises  a thermoplastic olefin impregnated with a UV absorbing material .
McDaniel teaches teaches an elastomeric polyolefin material that can be used in sporting goods and for gripping comprising a thermoplastic olefin impregnated with a UV absorbing material  (para. 1132).
Because McDaniel doesn’t specifically recite the term “impregnated” in relation to the thermoplastic olefin and UV absorbing material, the examiner notes that “thermoplastic olefin impregnated with a UV absorbing material” recites a product-by-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the friction enhancing member of the Ballew/Abraham/Johnson combined reference from the elastomeric polyolefin material of McDaniel comprising a thermoplastic olefin impregnated with a UV absorbing material in order to provide the friction enhancing member with improved aging resistance, toughness, and impact resistance (para. 1132 of McDaniel).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballew (U.S. 20120031938) in view of Abraham (U.S. 20170332715) in view of Johnson (U.S. 20140223630).
Regarding claim 22, Ballew teaches an armband (10)(fig. 1), comprising: - a body (20), wherein the body is tubular and adapted to be worn proximate the forearm of a user (fig. 1), and wherein the body consists of an inner surface (interior of 20), an outer surface (exterior of 20), a top side, a bottom side, a left side, a right side, a front end, and a rear end (fig. 1), and wherein the body (20) is formed of a composite of cotton 
Abraham teaches a wearable band (10) made of sweatband material consisting of approximately 80 percent cotton and approximately 20 percent elastane (para. 57,85% cotton and 15% spandex) in order to readily absorb and dissipate moisture while maintaining elastomeric properties (para. 57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the body of Ballew so as to consist of approximately 80 percent cotton and approximately 20 percent elastane in view of Abraham in order to readily absorb and dissipate moisture while maintaining elastomeric properties and to streamline production and sourcing by including fewer materials. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).

The Ballew/Abraham combined reference fails to teach the friction enhancing member is associated with at least a portion of the inner surface of the body and aids in the static placement the armband relative to a portion of the user's body.
Johnson teaches a wristband (fig. 8, paras. 21, 34) comprising: a body (12) and a friction enhancing member (22, 24) on the outer surface of the body (24 on outer surface), and wherein the friction enhancing member is associated with at least a portion of the inner surface of the body (22 on inner surface of the body) and aids in the static placement the wristband relative to a portion of the user's body (para. 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added friction enhancing material  to at least a portion of the inner surface of the body of the Ballew/Abraham 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered.
Regarding applicant’s argument that the prior art of record fails to teach “the friction enhancing member is associated with at least a portion of the inner surface of the body and aids in the static placement the wristband relative to a portion of the user's body, and wherein the friction enhancing member comprises a composite of polyvinyl chloride and dibutyl sebacate, and further wherein the friction enhancing member is associated with at least one of the group consisting of triazines, benzophenones, and derivatives thereof” per claim 1, the examiner applies Johnson (U.S. 20140223630) and Peoples et al. (U.S. 20170174878) to address these limitations as outlined above.
Regarding applicant’s argument that the prior art of record fails to teach “wherein the friction enhancing member is associated with at least a portion of the inner surface of the body and aids in the static placement the wristband relative to a portion of the user's body, and wherein the friction enhancing member comprises a thermoplastic olefin impregnated with a UV absorbing material”, per claim 21, Johnson (U.S. 
Regarding applicant’s argument that the prior art of record fails to disclose claim 22, the examiner relies on Ballew (U.S. 20120031938), Abraham (U.S. 20170332715) and Johnson (U.S. 20140223630) to teach this claim, as outlined above. The applicant has not provided specific reasoning as to how the prior art of record fails to teach this claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ABBY M SPATZ/           Examiner, Art Unit 3732    

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732